Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 1 of 31




                  EXHIBIT
                    “A”
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 2 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 3 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 4 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 5 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 6 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 7 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 8 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 9 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 10 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 11 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 12 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 13 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 14 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 15 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 16 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 17 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 18 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 19 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 20 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 21 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 22 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 23 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 24 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 25 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 26 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 27 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 28 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 29 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 30 of 31
Case 0:20-cv-61323-FAM Document 1-1 Entered on FLSD Docket 07/02/2020 Page 31 of 31
